This appeal involves an interpretation of schedule 101, Acts 1919, p. 430, and which is set out in the case of Maury v. State, 208 Ala. 46, 93 So. 802, wherein the constitutionality of same was upheld by a majority of the court. The court is of the opinion that said subdivision applies to all who engage in the business of lending money as an incident to the real estate business, whether as broker, agent, or for themselves, and therefore includes this appellant, who was engaged in the real estate business on commission, and who admitted that he accepted application for and negotiated loans for others and received compensation therefor.
The court is of the opinion that the provision is not repugnant to the Constitution because the license fee is based on a scalage basis proportionate to the population of the cities and towns.
Affirmed.
All the Justices concur.